THOMAS, Circuit Judge,
dissenting.
I respectfully dissent. Whether or not substantial evidence supports the immigration judge’s adverse credibility finding is not determinative here. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003) (suggesting that an adverse credibility finding does not defeat an asylum application where additional evidence is offered to support the application). The corroborated evidence Al-Bedairy presented be*719fore the immigration judge is as follows: because of Al-Bedairy’s father’s political activities in opposition to Saddam Hussein’s government, (1) Al-Bedairy’s father was executed; (2) Al-Bedairy and his family were imprisoned; and (3) the property of Al-Bedairy’s family was confiscated. We have granted the petitions of asylum applicants who recounted similar experiences of persecution. See Surita v. INS, 95 F.3d 814, 819 (9th Cir.1996) (holding the BIA erred in finding that petitioner did not suffer from past persecution where petitioner was threatened, robbed on multiple occasions by ethnic Fijians, and her house was looted by Fijian soldiers); Gonzalez v. INS, 82 F.3d 903, 906 (9th Cir. 1996) (granting Gallegos’s petition for review where Gallegos had been threatened with death, Gallegos had been deprived of a ration card and the freedom to buy goods in the legal market, Gallegos’s sister-in-law was beaten in public, and Gallegos’s previous husband was held prisoner before being released for health reasons.). Credible evidence that, at the age of eleven, Al-Bedairy was tortured by members of Saddam Hussein’s government would, indeed, present a more compelling case for asylum. Al-Bedairy should not be required to convince us that he was tied to the ceding and hit with electrical wires in order to receive relief.
Furthermore, the failure of Al-Bedairy’s refugee and asylum applications to explicitly reveal that he was tortured does not constitute substantial evidence supporting the immigration judge’s adverse credibility finding. We have recognized that problems in translation and other difficulties with asylum application preparers should be taken into account. See Alvarez-Santos v. INS, 332 F.3d 1245 (9th Cir.2003). Moreover, we have held that a failure to reveal past persecution in the written application is not fatal to an asylum claim. See Paramasamy v. Ashcroft, 295 F.3d 1047, 1052-53 (9th Cir.2003).
Al-Bedairy testified at his immigration hearing that he was tortured by Iraqi government officials at the age of eleven. Al-Bedairy explained why he did not reveal that he was tortured prior to the date of his hearing-he was never provided a competent translator. Al-Bedairy’s inability to communicate that he was tortured as a child to individuals who could not easily understand him or who were only interested in hearing a brief explanation of why he sought refugee and asylum status is not an inconsistency that may support the immigration judge’s adverse credibility finding.
Al-Bedairy’s asylum application was completed by his attorney in English and without the aid of a translator. Al-Be-dairy speaks Arabic and only a little English. In order to communicate to his attorney the abused he says to have suffered, Al-Bedairy testified that he unsuccessfully attempted to “show[ ] her in signs how” he had been tortured. That Al-Bedairy’s asylum application, prepared without the aid of an interpreter, did state that he was tortured cannot be characterized as an inconsistency that provides a specific and cogent basis for an adverse credibility finding.
Al-Bedairy explained the lack of certain details in this application for refugee status by stating, “There, it was brief I didn’t tell them all my life story. I didn’t know what to tell them. I didn’t know. It was brief, brief. They wanted something very, very brief.” In spite of the interviewers’ disinterest, Al-Bedairy told the interpreter that he had been tortured, but because the interpreter was Moroccan and thus spoke a different dialect, it was difficult for Al-Bedairy to make himself understood. Al-Bedairy’s inability to convey in a short amount of time to an inadequate interpreter that he was tortured as a child cannot *720be characterized as an inconsistency that may support an adverse credibility finding.
Regarding his UNHCR Resettlement Registration Form, Al-Bedairy testified that although he was interviewed in Arabic, he understood “very little” of his interpreter’s Arabic because the interpreter was Ethiopian or Eritrean. Al-Bedairy testified that he told the U.N. representative that he was tortured and did not know why that information was not included on his application. That this information was not included on the form is not a basis for an adverse credibility finding.
In her order, the immigration judge stated that Al-Bedairy “has a habit of blaming everything on the interpreter.” However, when a lack of competent translation is arguably to blame, and where Al-Bedairy’s testimony regarding the persecution he and his family suffered was corroborated by other witnesses, Al-Bedairy’s failure to effectively communicate that he was tortured prior to his immigration hearing does not constitute substantial evidence supporting the adverse credibility finding.
For the foregoing reasons, I respectfully dissent.